Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 04/29/2022:
Amendments of Claims 1-3, 5, 7, 9, 11-1 and 16-20 are acknowledged.
Replacement sheets for Drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The Claim reads: “wherein a longitudinal axis of the heating elements is oriented parallel to a longitudinal axis of the at least one element that is angled relative to the rotational axis”. The Claim is confusing, no element is disclosed as being “angled”. for prosecution will be interpreted as – wherein a longitudinal axis of the heating elements is oriented perpendicular relative to the rotational axis--.

Regarding Claim 7:
The Claim reads “the apparatus includes a width dimension and a length dimension that is greater than the width dimension, wherein the longitudinal axis of the heating elements is along the length dimension and intersects the rotational axis that is along the width dimension”. The specification and Figure do
not seem to provide support for “intersects the rotational axis”. Actually paragraph 93 reads: “longitudinal axis of the heating elements 106a, 106b is defined as an axis aligned with a length dimension (e.g. length 143 in FIG. 2E for heating element 106) and orthogonal to a width dimension that is smaller than the length dimension of the heating elements 106a, 106b”, and as such will be read.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 3, 7, 8, 13 and 18 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasso (US 3322603).
Regarding Claim 1:
Grasso discloses an apparatus for sealing an enclosure of plastic material comprising: a pair of elements pivotally coupled together at a rotational axis at a first end of the elements (Figure 1, Heat sealing tool 20, with first member 21, second member 22 pivoting on 23 and sealing material 39); 
and a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source, wherein a longitudinal axis of the heating elements is oriented parallel to a longitudinal axis of the at least one element that is angled relative to the rotational axis (Figures 9 and 10 show that surface 28 includes four linear protrusions that are heated by a powered source from cable 34, two on each side of perforations 34 and will be considered heating elements); 
wherein upon positioning plastic material including a first plastic layer and a second plastic layer at an interface between the pair of elements, the pair of spaced apart heating elements are configured to melt the plastic material and form a pair of spaced apart seals between the first plastic layer and the second plastic layer (Figures 11 and 12 show the opposing sheets 41 and 42 of material 39 already sealed).


Regarding Claim 2:
Grasso discloses that the heating elements operate simultaneously to form the pairs of spaced out seals.

Regarding Claim 3:
Grasso discloses a cutting element positioned at an inner surface of a first element of the pair of elements, wherein said cutting element is positioned adjacent to the pair of spaced apart heating elements and is positioned on one side of the pair of spaced apart heating elements and wherein said cutting element is configured to move relative to the inner surface to cut the plastic material along the interface adjacent to the seals (Figure 10, projection means 45 are on one side of the pair of spaced apart heating elements, move relative to the surface 32 of the First element 21 to perforate the plastic).

Regarding Claim 7:
Grasso discloses that the apparatus includes a width dimension and a length dimension that is greater than the width dimension, wherein the longitudinal axis of the heating elements is along the length dimension and intersects the rotational axis that is along the width dimension (Figures 5 to 8, As discussed in the 112 rejection, the longitudinal axis of the heating elements are perpendicular to the rotational axis).

Regarding Claim 8:
Grasso discloses that the cutting element is offset from a center of a width of the first element (Figure 10, projection means 45 are on one side of the pair of spaced apart heating elements).

Regarding Claim 13:
Grasso discloses an apparatus for sealing an enclosure of plastic material comprising: a pair of elements pivotally coupled together at a first end of the elements (Figure 1, Heat sealing tool 20, with first member 21, second member 22 pivoting on 23); 
a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source (Figures 9 and 10 show that surface 28 includes four linear protrusions that are heated by a powered source from cable 34, two on each side of perforations 34 and will be considered heating elements); and 
a cutting element positioned at an inner surface of at least one element on one side of the pair of spaced apart heating elements, wherein the cutting element is configured to move relative to the inner surface of the at least one element to cut the plastic material along the interface adjacent the pair of spaced apart seals (Figure 10, projection means 45 are on one side of the pair of spaced apart heating elements, move relative to the surface 32 of the First element 21 to perforate the plastic); 
wherein upon positioning plastic material including a first plastic layer and a second plastic layer at the interface between the elements, the pair of spaced apart heating elements are configured to melt the plastic material and form the pair of spaced apart seals between the first plastic layer and the second plastic layer across the interface (Figures 11 and 12, Patterns 44 will be considered the “spaced apart seals”).

Regarding Claim 17:
Grasso discloses that the apparatus is portable such that operation of the apparatus including the plastic material being positioned at the interface between the pair of elements, the pair of elements being pivoted from the open position to the closed position and the formation of the seal are performed while the apparatus is held with a handle (Figures 5 to 7 show the apparatus being portable and held with a handle). 

Regarding Claims 18 and 19:
Grasso discloses that the pair of elements are pivotally coupled together about a rotational axis (Figure 1, Heat sealing tool 20, with first member 21, second member 22 pivoting on 23), wherein a longitudinal axis of the heating elements is aligned with a longitudinal axis of the pair of elements and wherein the longitudinal axis of the pair of elements intersects the rotational axis at an angle of 90 degrees (Figures 3 and 4 show that the longitudinal axis of the heating elements are parallel to longitudinal axis of members 21 and 22 disposed intersecting the rotational axis on 23). 

Regarding Claim 20:
Grasso discloses a method for sealing an enclosure of plastic material, comprising: positioning the plastic material including a first plastic layer and a second plastic5Appl. No. 16/803,847 Atty Docket: 15276-011layer at an interface between a pair of elements pivotally coupled together, wherein a pair of spaced apart heating elements are positioned along an inner surface of at least one of the elements (Figures 5 to 7, layers 41 and 42 of plastic material 39 between first member 21, second member 22 pivoting on 23 of heating tool 20, surface 28 includes four linear protrusions that are heated by a powered source from cable 34, two on each side of perforations 34 and will be considered heating elements); pivoting the pair of elements from an open position to a closed position such that the heating elements increase a temperature at the interface to melt the first plastic layer and the second plastic layer (Figures 5 to 7 show the pivoting); 
forming a pair of spaced apart first seals between the first plastic layer and the second plastic layer based on the melting of the first plastic layer and the second plastic layer (Figures 11 and 12, sealing patterns 44 on both sides of perforations 46 will be considered the pair of seals); cutting the plastic material adjacent the pair of spaced apart seals with a cutting element positioned on one side of the pair of spaced apart heating elements (Figure 12, the material can be separated by the perforated line 46 or using scissors); filling the enclosure of the plastic material with contents through an opening in the enclosure of the plastic material (Column 1, lines 15 to 20; an improved heat sealing hand tool is provided wherein the housewife or the like can effectively heat seal food products and the like in bags of selected lengths, Column  4, lines 5 to 8; the housewife could cut adjacent the heat seal pattern 44 to provide a closed bag on one side thereof and an open tubular structure on the other side thereof); positioning the plastic material including the first plastic layer and the second plastic layer at the interface; pivoting the pair of elements from the open position to the closed position such that the heating elements increase the temperature at the interface to melt the first plastic layer and the second plastic layer; and forming a pair of spaced apart second seals between the first plastic layer and the second plastic layer based on the melting of the first plastic layer and the second plastic layer, wherein the enclosure of plastic material is formed between the first seal and the second seal (Figures 5 to 8 show the operation of the “elements” to repeat the operation for sealing the bag once the food was placed inside “the housewife could cut adjacent the heat seal pattern 44 to provide a closed bag on one side thereof and an open tubular structure on the other side thereof”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Cheng (US 2006/0248856).
Regarding Claims 4 to 6:
As discussed above for claim 1, Grasso discloses the invention as claimed.
Grasso does not disclose a cutting element slidably received on a first slot of the first element or a second slot of the second element).
Cheng teaches a similar apparatus for sealing an enclosure that includes a cutting element is slidably received in a first slot of the first element so that the cutting element is configured to slide along the inner surface of the first element and wherein an inner surface of a second element of the pair of elements includes a second slot to slidably receive the2Appl. No. 16/803,847 Atty Docket: 15276-011cutting element along the interface when the plastic material is cut by the cutting element  (Figures 3 and 5, trimmer 32 moves along groove 31 and an unnumbered groove on one side of the sealing element to cut the bag on one side of the seal); wherein the second slot and the heating elements are positioned along the inner surface of the second element such that the second slot is spaced apart from the heating element by a minimum spacing (Figures 3 and 5 show the second slot spaced from the sealing element not numbered) and that a length of the second slot is greater than or equal to a length of the heating element along the inner surface of the second element (The length of the second groove is the same as the heating element along the inner surface of the second element).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Grasso the teachings of Cheng and replace the raised elements 45 for the cutting element of Cheng if complete separation along the cutting line is desired.

Claims 9 to 12 and 14 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Owens (US 2015/0027089).
Regarding Claims 9 to 12 and 14 to 16
As discussed above for claims 1 and 13, Grasso discloses the invention as claimed, in particular that the heating elements operate simultaneously.
Grasso does not disclose vacuum sealing.
Owens teaches vacuum sealing a bag by positioning the plastic material including the first plastic layer and the second plastic layer at the interface the system is configured to vacuum seal an enclosure defined by the plastic material (Abstract, Owens discloses a vacuum sealing appliance); a pump configured to draw air from the enclosure (Paragraph 5, at least a vacuum pump) and a manual switch configured to stop the pump from drawing air from the enclosure (Paragraph 39, when the latch bar 160 is moved to the unlatched position the switch SW1 is released such that a control signal is sent to the microprocessor M to de-energize the electronic control panel 122 that operates the pump); a pressure sensor to measure a pressure within the enclosure and wherein the pump is configured to draw air until the measured pressures falls below a pressure threshold (Paragraph 43, After a predetermined pressure is achieved in the vacuum tubing connecting the accessory port 112 to the vacuum motor assembly VMA, the pressure transducer P signals the microprocessor M to de-energize the vacuum motor assembly) and using a tube and a valve placed over a container to use the vacuum pump on a rigid container (paragraph 41, a connector on the opposite end of the accessory hose connects to an adapter that is fitted to an inlet on the container. The accessory hose and connectors fluidly connect the non-flexible container to the vacuum motor assembly VMA disposed in the base 110 which provides the necessary suction to evacuate the non-flexible container. The accessory port 112 may include a ball-valve that closes when the connector is not connected to prevent loss of suction).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Grasso the teachings of Owens and include a vacuum pump as described to vacuum seal the items on the bag. 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been considered but are moot because a new ground of rejection was required after the amendment and it does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference Grasso (US 3322603) was used as a main reference for this action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Fowler (US 5284002), Freeman (US 5209573) and Piazze (US 2579088) could have been used for a proper rejection of all or some of the independent claims and also Lank (US 2018/0346169) could be used as prior art under 35 U.S.C. 102(a)(2) based upon the earlier effectively filed date of the reference. This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                   

/ROBERT F LONG/Primary Examiner, Art Unit 3731